IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LISA B. FELDMAN,                        : No. 47 MAL 2015
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WALTER I. HOFFMAN, M.D.,                :
                                        :
                   Respondent           :


                                     ORDER


PER CURIAM

     AND NOW, this 12th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.